Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to communications entered 12/11/2020.


Claims Pending	31,34-45,47,53-59 
Claims Under Consideration	31,34-45,47,53-59 



Priority
This application has a filing date of 09/21/2016 and has PRO 62/222,020 filed 09/22/2015

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:
Claims 31,37-42,45,47,53-59 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by West et al (US PG-Pub 20120128548)
Claims  31,37-42,45,47,53-59 and 34-36,43 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US PG-Pub 20120128548) in view of Albert et al (US PG-Pub 20090246788)
Claims 31,37-42,45,47,53-59 and 34-36,43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US PG-Pub 20120128548) in view of Albert 
The rejection of claims 31,34-45,47,53-59 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph is hereby withdrawn upon further consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a moiety that binds the surface and comprises a reactive group available for nucleoside coupling’ as set forth in claim 31b.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim limitation “a moiety that binds the surface and comprises a reactive group available for nucleoside coupling” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of binding to a surface. Therefore, claim 31 is indefinite and dependent claims 34-45,47,53-59 therefrom are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as well
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Arguments
	While Applicant’s current response addresses interpretation of “reactive group” in claim 31 as not invoking interpretation under 35 USC 112 sixth paragraph, the response does not address ‘a moiety that binds the surface and comprises a reactive group available for nucleoside coupling’. More specifically, in the aforementioned three-prong test, ‘moiety’ is a nonce term that is functionally modified by ‘that binds the surface…’, whereas no structure or material which binds a surface is recited in the claim nor is any such structure or material disclosed in the specification.  Accordingly, the rejection for indefiniteness precipitated by improper invocation of 35 USC 112 sixth paragraph is maintained.

New Claim Rejections  – 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 31,37-43,45,47,53-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over West et al (US PG-Pub 20120128548; of record) in view of Oleinikov et al (US PG-Pub 20050287585)
West et al teach, throughout the document and especially the title and paragraph 0008, a thermoplastic biochip. And, appearing to read on claim 31 (in part) as well as on claims 41,42,45,53,54,55,56,57,58,59, in examples 1-3, figure 3 and paragraph 0030, West et al disclose various devices having: a channel; a flexible structure (e.g. polyacrylate) having a surface; a plurality of features on the surface, wherein each feature has a width and height of, for example, 50 microns, and wherein each feature of the plurality of features is coated with a moiety that binds to the surface and comprises a reactive group available for nucleoside (e.g. adenosine) coupling; a plurality of 
The intended use of the presently claimed device being “[W]herein when the plurality of oligonucleotides are released from the surface of the flexible structure, sequenced, decrypted, and assembled to form a digital sequence, the digital sequence has greater than 90% accuracy compared to the preselected digital sequence” as recited in claim 31 plus the further limitations thereof in claims 47,53,54,55,56,57 Similarly “for encrypting…” of claim 58 and “for decrypting…” of claim 59 constitute the intended use the recited computer set forth therein each.
It is noted, however such recitations must result in a structural difference between the claimed invention and the prior art in order to be patentably distinguished therefrom.  The device(s) and computer of West et al are each capable of performing the intended uses and thereby meet the presently claimed functional limitations.
West et al do not teach: wherein each of the oligonucleotides comprises an index which provides instructions for assembling sequences of the plurality of oligonucleotides into a nucleic acid sequence as recited in claim 31c.
As in claim 31c, Oleinikov et al teach throughout the document and especially the title and figures, various indexing schemes for assembling oligonucleotides into gene-length polynucleotides.
prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to incorporate assembly sequences per Oleinikov et al into the probes of West et al. Concerning the 10 micron of claim 43 vs. the 50 micron dimension explicitly taught by West et al, as interpreted in MPEP2144.04 (IV) in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and claims under consideration was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
One of ordinary skill in the art would have been motivated to incorporate assembly sequences per Oleinikov et al into the probes of West et al for the advantage of cost-effectively providing very long polynucleotides with less labor, beneficial according to Oleinikov et al paragraph 0014.
Accordingly, the above cited prior art suggests or motivates the practice of presently claimed subject matter and therefore supports a reasonable expectation of success concerning the limitations thereof.


Claims 31,37-43,45,47,53-59 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US PG-Pub 20120128548) in view of Oleinikov et al (US PG-Pub 20050287585) and further in view of Albert et al (US PG-Pub 20090246788; of record)
West et al in view of Oleinikov et al is relied on as above. Additionally, West et al suggest 0.1 to 500 micometer dimensions in paragraph 0004, overlapping claim 43.
West et al in view of Oleinikov et al do not explicitly teach more than 2 billion features per square meter per claims 34-36. 
As in claims 34,35, and 36, Albert et al teach in paragraphs 0003-0004,0013 microarrays with more than 2 billion features per square meter interrogated with flap endonulceases (FENs) and ligases.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a thermoplastic biochip per West et al in view of Oleinikov et al with millions of features per square cm for assays such as described by Albert et al.
One of ordinary skill in the art would have been motivated to prepare a thermoplastic biochip per West et al in view of Oleinikov et al with millions of features per square cm for assays such as described in Albert in an effort to generate all SNPs associated with a complex disease, one benefit noted by Albert in paragraph 0005-0006.
One of ordinary skill in the art would have had a reasonable expectation of success in preparing a thermoplastic array with greater probe density per West et al in view of Oleinikov et al and further in view of Albert et al in light of the chemistry for making and using thus being recognized as robust and employed in the art for over a decade.


s 31,37-43,45,47,53-59 and 34-36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US PG-Pub 20120128548) in view of Oleinikov et al (US PG-Pub 20050287585) further in view of Albert et al (US PG-Pub 20090246788) and even further in view of Melville et al (US PG-Pub 20060003958)
West et al in view of Oleinikov et al further in view of Albert et al is relied upon as above.
West et al in view of Oleinikov et al further in view of Albert et al do not teach the reel-to-reel tape of claim 44.
Melville et al teach throughout the document and especially paragraph 0067, a microarray on a reel-to-reel tape as in claim 44.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to store or retrieve the flexible arrays of West et al in view of Oleinikov et al further in view of Albert et al on a reel-to-reel tape as according to Melville et al 
 One of ordinary skill in the art would have been motivated to store or retrieve the flexible arrays of West et al in view of Oleinikov et al further in view of Albert et al on a reel-to-reel tape as according to Melville et al for the advantage of storing multitudes of arrays minimum space: as interpreted in MPEP 2141 section III (D) the Supreme Court held under KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385, 1396  (2007) applying a known technique to a known device method or product ready for improvement to yield predictable results is obvious.
One of ordinary skill in the art would have had a reasonable expectation of success in rolling the flexible arrays of West et al in view of Oleinikov et al further in .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639